Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-16-00467-CR

                                     Samuel Charles PERKINS,
                                             Appellant

                                                 v.

                                        The STATE of Texas,
                                              Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2016CR2492
                           Honorable Andrew Carruthers, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: September 21, 2016

DISMISSED FOR WANT OF JURISDICTION

           Appellant filed a notice of appeal on July 21, 2016. The notice suggests appellant is

attempting to appeal from the trial court’s order denying his motion to quash the indictment.

However, the record does not include an order either granting or denying the motion to quash.

Moreover, even if the record contained such an order, it would not be appealable as such an order

is neither a final appealable order in the absence of a judgment of conviction nor an appealable

interlocutory order. See Taylor v. State, 268 S.W.3d 752, 755–56 (Tex. App.—Waco 2008, pet.

ref’d); Ahmad v. State, 158 S.W.3d 525, 527 (Tex. App.—Fort Worth 2004, pet. ref’d). The
                                                                                      04-16-00467-CR


appellate courts do not have jurisdiction to review interlocutory orders unless that jurisdiction has

been expressly granted by law. Apolinar v. State, 820 S.W.2d 792, 794 (Tex. Crim. App. 1991);

Taylor, 268 S.W.3d 755–56.

       Based on the foregoing, we ordered that appellant could file in this court, on or before

September 1, 2016, a response showing why we should not dismiss this appeal for want of

jurisdiction. Although appellant filed a letter in this court advising that he had requested a

supplemental record from the district clerk, appellant has not filed a response showing this court

has jurisdiction. We advised appellant in our order that if no satisfactory response was filed within

the time provided, we would dismiss the appeal for want of jurisdiction.

       Because appellant has not filed a response, and it does not appear there is a final judgment

or appealable interlocutory order in this matter, we dismiss the appeal for want of jurisdiction.


                                                  PER CURIAM

Do Not Publish




                                                -2-